Citation Nr: 1112041	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-13 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder.  

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a bilateral foot disorder.  

4.  Entitlement to service connection for a neck disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from May 1971 to May 1973 and additional service with the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned in a September 2010 video conference hearing.  A transcript of this hearing has been associated with the claims folder.

The Veteran had also perfected an appeal with the denial of service connection for a right ankle disorder.  The Veteran indicated that he was withdrawing this appeal at the time of the September 2010 video conference hearing.  The issue is no longer on appeal.  

The reopened issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In June 2007, the RO determined that service connection was not warranted for a left knee condition; the Veteran was notified thereof and provided his appellate rights by letter dated later that month, but did not appeal the determination, and the decision is final.  

2.  In March 2008, the Veteran sought to reopen the claim of entitlement to service connection for a left knee disorder.

3.  Some of the evidence received subsequent to the June 2007 rating decision which denied service connection for a left knee condition is neither duplicative of evidence previously submitted and the evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.

4.  In June 2007, the RO determined that service connection was not warranted for a right knee condition; the Veteran was notified thereof and provided his appellate rights by letter dated later that month, but did not appeal the determination, and the decision is final.  

5.  In March 2008, the Veteran sought to reopen the claim of entitlement to service connection for a right knee disorder.

6.  The evidence received subsequent to the June 2007 rating decision which denied service connection for a right knee condition is either duplicative of evidence previously submitted or the evidence, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim

7.  The preponderance of the evidence weighs against finding that the Veteran had a chronic foot disorder during active duty and it weighs against a finding of continuity of symptomatology of foot problems since active duty; there is no competent evidence of record linking current foot complaints to the Veteran's active duty service.  

8.  The service treatment records were silent as to any neck problems and the preponderance of the evidence weighs against finding that the Veteran was involved in a motor vehicle accident during active duty which resulted in destruction of a jeep and it weighs against a finding of continuity of symptomatology of neck problems since active duty; there is no competent evidence of record linking current neck complaints to the Veteran's active duty service.  


CONCLUSIONS OF LAW

1.  The June 2007 rating decision that denied service connection for a left knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The evidence received since the June 2007 rating decision that denied service connection for a left knee disorder is new and material, and the claim for that benefit has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The June 2007 rating decision that denied service connection for a right knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2002).

4.  The evidence received since the June 2007 rating decision that denied service connection for a right knee condition is not new and material, and the claim for that benefit has not been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  A bilateral foot disorder was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2010).

6.  A neck disorder was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussions in April 2008 and April 2009 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to the benefits sought and adjudicated by this claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claims as well as notice of the types of evidence necessary to establish effective dates or disability evaluations for the issues on appeal in the April 2008 and April 2009 VCAA letters.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service- connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.  The appellant was provided with proper notice as required by Kent in the April 2008 VCAA letter.  

In this case, the RO's decisions came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decisions on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claims and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claims decided herein has been accomplished and that adjudication of the claims, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the new law and regulation.  The Board finds the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  

The Veteran has not been afforded a VA examination with regard to his bilateral foot claim because as set out below, the Board finds the evidence of record does not support a finding of a chronic foot disorder during active duty nor does it support a finding of continuity of symptomatology of foot problems from active duty to the present.  Any requested opinion would be based on the Veteran's self-reported history of foot problems which is not supported by the competent evidence of record and the Veteran's credibility regarding incurring a chronic foot disorder during active duty is completely negated by his consistent in-service denials of foot problems.  

The Veteran was also not afforded a VA examination to determine the etiology of his neck disorder.  The Veteran has claimed that he injured his neck as a result of a motor vehicle accident during active duty.  As set out below, the Board finds that the preponderance of the evidence weighs against finding that the Veteran was involved in a motor vehicle accident during active duty.  As such, any opinion based on the Veteran's allegation of being involved in a motor vehicle accident would not be based on the facts of the case.  The opinion would not constitute probative evidence.  The Veteran has not advanced any other theory of entitlement for his neck claim.  

The Veteran was not provided with a VA examination with regard to his right knee claim.  As set out below, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for a right knee disorder.  As such, additional evidentiary development is not required.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).   No additional pertinent evidence has been identified by the appellant as relevant to the issues adjudicated by this appeal.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and Credibility

The appellant can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain and being put on light duty.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions and is not competent to provide an opinion as to the etiology of any currently existing knee, foot or neck disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  


General criteria for reopening claims subject to prior final denials

When a claim is the subject of a prior final denial, it may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  If new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review it on a de novo basis.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the prior final rating decision is presumed credible for the purposes of reopening the claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder.

In February 2007, the Veteran submitted a claim of entitlement, in pertinent part, to service connection for a left knee disorder.  In June 2007, the RO denied service connection, in pertinent part, for residuals of a post-operative left knee injury.  The Veteran was informed of the June 2007 rating decision via correspondence dated the same month.  In March 2008, the Veteran submitted a statement indicating he had applied for service connection, in pertinent part, for problems with his knees.  The document does not indicate, in any way, that the Veteran was in disagreement with the June 2007 rating decision which denied service connection for his knees.  This document does not satisfy the definition of a notice of disagreement.  No other document was received from the Veteran prior to June 2008.  The Board finds the June 2007 rating decision denying service connection, in pertinent part, for a left knee disorder, is final.  38 U.S.C.A. § 7105.  

The Board does find that the March 2008 statement from the Veteran constitutes an attempt to reopen the claim of entitlement to service connection for a left knee disorder which was denied by the RO in June 2007.  

The evidence of record at the time of the June 2007 rating decision which denied service connection for a post-operative left knee disorder consists of the service treatment records, Army National Guard records, a report of a VA examination and VA clinical records.  The RO denied the claim based on the determination that there was no evidence of treatment for a disease or injury of the left knee during active duty service from 1971 to 1973.  It was noted that the Veteran was treated for mild knee strain in January 1976 and in July 1982 but there was no evidence that this was incurred while on active duty training or inactive duty training and an October 1983 examination was normal.  A VA treatment record from May 2003 was referenced as showing that the Veteran complained of left knee pain and reported a history of a left knee injury in 1998 when the Veteran fell from a tree while hunting.  The RO noted that, at the time of a VA examination in July 2002, the Veteran reported that he had injured his left knee in 1993 when he fell from a tree and underwent arthroscopic surgery.  The RO found that the evidence of record did not show that a left knee disorder was incurred in or caused by the Veteran's active duty service.  

The evidence added to the record subsequent to the June 2007 rating decision which denied service connection for a left knee condition consists of private and VA clinical records, statements from the Veteran and the report of a VA examination.  Some of this evidence satisfies the definition of new and material evidence.  

The VA and private clinical records are not new and material.  They document current complaints of left knee problems but do not indicate, in any way, that a left knee disorder was etiologically linked to the Veteran's military service.  The Court has held that additional evidence, which consists of records of post service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

The Veteran's statements are not new and material.  The Veteran testified before the undersigned in September 2010 that he injured his left knee on a number of occasions during active duty and while in the Reserves.  The fact that the Veteran has claimed that he injured his left knee during active duty was previously of record at the time of the prior final denial.  This evidence is duplicative of evidence previously considered.  

The report of a March 2009 VA examination is both new and material.  The Veteran reported that he injured his knee during active duty and again while in the Reserves.  The Veteran denied any post-service injury to the left knee.  Physical examination was conducted and the pertinent diagnosis was left knee early degenerative arthritis.  The examiner noted that the Veteran injured his left knee during service and the left knee was not significantly altered by any post-service events.  The Veteran specifically denied injuring his knee in 1993.  The examiner opined that, it was as likely as not, that the left knee symptoms noted at the time of the examination originated from injuries sustained while the Veteran was in the service.  This evidence which provides evidence linking a currently existing left knee disorder to the Veteran's military service was not of record at the time of the prior final rating decision in June 2007, and is material to the Veteran's claim in that the report of the examination when considered by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The evidence is new and material and the Veteran's claim of entitlement to service connection for a post-operative left knee disorder has been reopened.  Prior to a de novo adjudication of the claim, the Board finds that additional evidentiary development is required.  This development is addressed in the remand portion of the decision below.  


Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder.

In February 2007, the Veteran submitted a claim of entitlement, in pertinent part, to service connection for a right knee disorder.  In June 2007, the RO denied service connection, in pertinent part, for a right knee condition.  The Veteran was informed of the June 2007 rating decision via correspondence dated the same month.  In March 2008, the Veteran submitted a statement indicating he had applied for service connection, in pertinent part, for problems with his knees.  The document does not indicate, in any way, that the Veteran was in disagreement with the June 2007 rating decision which denied service connection for his knees.  This document does not satisfy the definition of a notice of disagreement.  No other document was received from the Veteran prior to June 2008.  The Board finds the June 2007 rating decision denying service connection, in pertinent part, for a right knee disorder, is final.  38 U.S.C.A. § 7105.  

The Board does find that the March 2008 statement from the Veteran constitutes an attempt to reopen the claim of entitlement to service connection for a right knee disorder which was denied by the RO in June 2007.

The evidence of record at the time of the June 2007 rating decision which denied service connection for a right knee disorder consists of the service treatment records, Army National Guard records, a report of a VA examination and VA clinical records.  The RO denied the claim based on the determination that there was no evidence of treatment for a disease or injury of the right knee in service.  An October 2000 VA clinical record was referenced as showing complaints of right knee pain which was diagnosed active duty degenerative joint disease versus possible patellofemoral syndrome.  X-rays from the same month were referenced as revealing no evidence of degenerative joint disease of the right knee.  Current treatment records were referenced as showing treatment primarily for the left knee.  The RO found that the evidence of record did not show that a right knee disorder was incurred in or caused by the Veteran's active duty service.  

The evidence added to the record subsequent to the June 2007 rating decision which denied service connection for a right knee condition consists of private and VA clinical records, statements from the Veteran and the report of a VA examination.  The Board finds that none of this evidence satisfies the definition of new and material evidence.  

The report of a March 2009 VA joints examination is new as it was not of record at the time of the prior final denial.  The report indicates the Veteran reported injuring his left knee.  There was no mention of problems with the right knee.  A right knee disorder was not diagnosed.  This evidence is not material to the Veteran's claim in that it does not indicate that the Veteran had a right knee disorder which was incurred in or aggravated by his military service.  

The VA clinical records which were received subsequent to the June 2007 rating decision which denied service connection for the right knee condition, while new, are not material.  The evidence is new as it was not of record at the time of the prior final denial.  The evidence, which documents current treatment for a right knee disorder, is not material.  In October 2000, the Veteran complained of severe knee pain of insidious onset.  The clinical record did not indicate that the Veteran had a knee disorder which was etiologically linked to his military service.  The Court has held that additional evidence, which consists of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

The Veteran testified before the undersigned in September 2010 that he injured his right knee playing ball.  He alleged that he sought treatment at an Army hospital where they would X-ray the joint, see that it was a strain and issue the Veteran an Ace bandage and a crutch.  He testified that he was put on light duty for his knee.  The Veteran did not recall hurting the right knee more than once during active duty.  The Board finds this evidence is not new and material.  The fact that he Veteran was alleging he injured his right knee during active duty was of record at the time of the prior final denial.  This evidence is redundant of evidence previously considered by the RO at the time of the June 2007 rating decision.  

The Board finds that no evidence has been received subsequent to the June 2007 rating decision which denied service connection for a right knee condition that satisfies the definition of new and material as set out under 38 C.F.R. § 3.156(a).  


Service connection criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


Entitlement to service connection for a bilateral foot disorder.

In February 2007, the Veteran submitted a claim of entitlement to service connection for a bilateral foot disorder.  The Veteran testified before the undersigned in September 2010 that he was claiming service connection for bunions on the feet which, he opined, was due to his combat boots.  He also testified that he had problems with blisters during active duty but he witness bunions until after his military service.  

A review of the service treatment records reveals that, in July 1971, the Veteran was treated for blisters and in June 1984, during his Reserve service, he was seen on one occasion for foot pain.  The assessment at that time was tinea pedis with secondary bacterial infection.  During his military service, the Veteran completed numerous reports of medical history wherein he consistently denied having or ever having had foot trouble.  

Post-service, the medical evidence is almost completely devoid of any complaints of, diagnosis of or treatment for foot problems.  In June 2000, the Veteran reported pain in the right small toe.  The pain was exacerbated by walking and seemed to originate from the nail of the toe.  Physical examination revealed a slightly thickened toenail on the right foot.  The foot was non-tender to palpation.  The pertinent assessment was foot pain.  In September 2005, it was noted that the Veteran had bilateral bunions with degenerative joint disease of the mtp and pes planus.  

The Board finds that service connection is not warranted for a bilateral foot disorder.  The service treatment records document two complaints of foot problems which are approximately 13 years apart.  Significantly, the Veteran consistently denied having or ever having had foot problems on the Report of Medical History he completed.  The Board finds the evidence of record does not demonstrate the presence of a chronic foot disorder during active duty.  It does not appear that the Veteran has submitted any statements alleging continuity of symptomatology of foot problems from the time of his discharge to the present.  To the extent that it could be inferred that the Veteran was making such an allegation, the Board finds the Veteran's in-service denials of foot symptomatology completely undercuts any later assertion.  The Board finds that not only may the Veteran's memory have dimmed with time, but self interest may play a role in the more recent statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).  The Board finds the evidence of record does not support a finding of continuity of symptomatology of foot problems from active duty to the present.  There is no competent evidence of record linking current complaints of foot problems to the Veteran's active duty service.  The only evidence of record which links current foot problems to active duty is the Veteran's own allegations and testimony.  As set out above, the Veteran is not competent to provide an opinion regarding complex medical questions.  The Board finds a determination as to the etiology of the  complaints of foot pain does not require a simple diagnosis.  

As the evidence of record weighs against a finding that the Veteran had a chronic foot problem during active duty, the evidence weighs against a finding of continuity of symptomatology of foot problems from active duty to the present and as there is no competent evidence of record linking current foot complaints to the Veteran's active duty service, the claim of entitlement to service connection for a bilateral foot disorder must be denied.  


Entitlement to service connection for a neck disorder.

In January 2009, the Veteran submitted a claim of entitlement to service connection for a neck disorder.  He wrote at that time that he was involved in a motor vehicle accident in 1972 wherein the jeep he was driving was rear-ended by a 5 ton truck.  

The Veteran's ex-spouse submitted a statement in October 2010 wherein she reports recalling that the Veteran informed her he was involved in a motor vehicle accident while driving a jeep during a field exercise.  The author thought this was in late summer or early fall of 1972.  

The Veteran testified before the undersigned in September 2010 that he was involved in a motor vehicle accident during active duty when his jeep was rear-ended by a truck.  The Veteran did not recall if a line of duty determination was made.  The jeep was demolished.  The Veteran reported that he was treated at a hospital the day after the accident where X-rays were conducted.  His neck was really bad off for a few days following the injury.  This was his first neck injury.  After the initial injury, he experienced neck pain.  He admitted being involved in additional motor vehicle accidents as a civilian.  When questioned as to whether he was ever admitted to a hospital during active duty, he denied it.  

Significantly, other than the Veteran and his ex-spouse's allegations, there is no objective evidence of the Veteran being involved in any motor vehicle accident during active duty.  The service treatment records are silent as to complaints of, diagnosis of or treatment for a neck injury other than removal of a skin tag in 1984.  The records are totally silent as to the Veteran's involvement in a motor vehicle accident in 1972.  The Veteran did not indicate the presence of such an injury in the Report of Medical History documents he completed during military service.  The service treatment records do not appear to be incomplete.  The Board finds it reasonable to assume that, if such an accident occurred as described by the Veteran, there would have been an annotation somewhere in the Veteran's military records (treatment records for injuries and a Line of Duty Determination which would have been conducted in connection with the reported destruction of a jeep).  This is not the case.  The Board finds the Veteran and his spouse's allegations of an in-service motor vehicle accident are outweighed by the lack of objective records referencing, in any way, that the Veteran was involved in a motor vehicle accident during active duty, let alone one severe enough to destroy a jeep.  

The Board finds reason to place reduced probative value on the Veteran's reports of his medical history.  At the time of a March 2009 VA examination which was conducted, in part, to obtain evidence to see if service connection is warranted for a left knee disability, the Veteran was questioned by the examiner as to whether he had had any post-service injuries to his left knee.  The examiner noted the Veteran denied this.  Significantly, at the time of a July 2002 VA examination, the Veteran informed the examiner that he injured his left knee around 1993 when he fell from a tree and subsequently underwent arthroscopic surgery.  

Based on the above, the Board finds the preponderance of the evidence of record weighs against a finding that the Veteran was involved in a motor vehicle accident during active duty which resulted in the destruction of a jeep and his treatment for injuries sustained in the accident.  

There is competent medical evidence in the claims file documenting that the Veteran was involved in a motor vehicle accident which resulted in complaints of neck pain.  Significantly, this accident is documented in the clinical records as having occurred in August 2008 prior to submission of the Veteran's claim of entitlement to service connection for a neck injury which was received in January 2009 but many years after his discharge from active duty.  

A September 2008 VA clinical record reveals the Veteran complained of worsening neck/girdle pain since he was involved in a motor vehicle accident the prior month.  An X-ray of the cervical spine was interpreted as being stable.  The assessment was intermittent chronic neck pain worsened following an motor vehicle accident the prior month.  Possible whiplash associated disorder plus mechanical cervical factors.  

A private health care provider reported in November 2008 that the Veteran had received 12 treatments for his cervical region.  The accompany clinical records document that the treatment began in October 2008 and ended in November 2008.  

To the extent that the Veteran has alleged it, the Board finds the preponderance of the evidence weighs against a finding that there was continuity of symptomatology of neck problems from the Veteran's military service to the present.  The service treatment records were silent as to complaints of, diagnosis of or treatment for neck problems.  A neck problem was not noted at the time of the separation examination.  There are no clinical records dated prior to August 2008 which reference a chronic neck problem.  

The fact that there is no continuity of symptomatology is supported by the Veteran's submission in February 2007 of claims of entitlement to service connection for a back injury which was reportedly the result of an in-service motor vehicle accident.  There was no mention at this time of a neck injury.  The Board finds it reasonable to assume that if the Veteran had had continuity of symptomatology of neck problems from the time of his active duty service to the time of the submission of the claim, he would have included claiming service connection for a neck problem at that time.  

The fact that the Veteran did not submit a claim for service connection for a neck disorder until after the time the clinical records document a post-service motor vehicle accident in 2008 also weighs against finding that service connection is warranted for neck disorder.  This fact pattern also leads the Board to further question the Veteran's credibility.  He submitted a claim many years after discharge without any evidence of continuity of neck problems until after he was involved in a well documented motor vehicle accident but still claimed his neck problem was due to active duty.  

Based on the above, the Board finds the preponderance of the evidence demonstrates that the Veteran was not involved in a motor vehicle accident during active duty and did not injure his neck until being involved in a motor vehicle accident in 2008 which is many years after his discharge.  

The claim of entitlement to service connection for a neck disorder must be denied.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder has been reopened.  The appeal is granted to that extent only.  

New and material evidence not having been received, the claim of entitlement to service connection for a right knee disorder has not been reopened.  The appeal is denied.  

Service connection for a bilateral foot disorder is not warranted.  The appeal is denied.  

Service connection for a neck disorder is not warranted.  The appeal is denied.  


REMAND

It appears that not all the Veteran's medical records pertaining to his left knee have been associated with the claims file.  There are references in the clinical records to the Veteran having undergone arthroscopic surgery which was performed on the left knee in the 1990's and in the 2000's.  There are no records from this surgery or the cause therefore.  The Board finds that attempts should be made to obtain this evidence.  The Board notes that numerous clinical records dated prior to March 2009 which pertain to the left knee have already been associated with the claims file subsequent to the March 2009 VA examination.  After any additional evidence is obtained, the Board finds that another opinion regarding the etiology of the left knee claim which takes into account all the records of treatment would be beneficial.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for left knee problems since his discharge from active duty.  After securing any necessary releases, obtain those records identified by the Veteran which have not already been associated with the claims file.  The Board is particularly interested in obtaining the medical records which pertain to the arthroscopic surgeries performed on the left knee.  Regardless of the Veteran's response, obtain all outstanding VA medical records.  

2.  After the above development has been completed to the extent possible, return the claims file to the examiner who conducted the March 2009 VA examination and request that he review the additional evidence received since the date of the examination.  The examiner should be requested to provide an opinion as to whether his review of the additional evidence results in a finding that it is at least as likely as not (50 percent or greater degree of probability)  that a currently existing left knee disorder was etiologically related to the Veteran's active duty service.  

If the examiner who conducted the March 2009 VA examination is not available, arrange to have the claims file reviewed by a suitably qualified health care professional and request that he answer the question set out above.  If this examiner determines that he cannot provide an opinion without physical examination of the Veteran, this should be scheduled.  

Inform the examiner that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  

A detailed rationale, including pertinent findings from the record, must be provided for all opinions provided.  If any opinion cannot be provided without resorting to speculation, the examiner should so state and explain why such an opinion would be speculative.

3.  After completing any additional development deemed necessary, readjudicate the claim of entitlement to service connection a left knee disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the last Supplemental Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


